       Case 2:97-cr-00051-JHS Document 158 Filed 01/22/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                 :               CRIMINAL ACTION
                                         :
           v.                            :
                                         :
MARK WILLIAM THOMAS, et al               :               NO.:      97-cr-00051-ALL


                                    ORDER

        AND NOW, this 22nd day of JANUARY 2021, in accordance with Local

Rules of Criminal Procedure it is hereby ORDERED that the above-captioned matter

is reassigned directly from the calendar of the Honorable Ronald L. Buckwalter, to

the calendar of the Honorable Joel H. Slomsky, as related to United States of

America v. Scott Anthony Stedeford, Criminal Action No.: 97-cr-00659-1.



                                              FOR THE COURT:


                                             /s/ Juan R. Sánchez
                                             JUAN R. SÁNCHEZ
                                             Chief Judge
